Citation Nr: 0830132	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-31 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to March 7, 2000, 
for a grant of service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to an effective date prior to March 7, 2000, 
for a grant of service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to an effective date prior to March 7, 2000, 
for a grant of service connection for dysthymia.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and September 2006 decisions 
by the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking entitlement to an effective date prior 
to March 7, 2000 for the grant of service connection for 
dysthymia, degenerative disc disease of the cervical spine, 
and degenerative disc disease of the lumbar spine.

Initially, the Board notes that the RO has not yet complied 
with VA's duty to notify under the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  VA's duty to notify 
includes notifying a claimant of the information and evidence 
needed to substantiate a claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA has not yet notified the veteran of 
the evidentiary requirements for substantiating his claims of 
entitlement to an effective date prior to March 7, 2000 for a 
grant of service connection for dysthymia, degenerative disc 
disease of the cervical spine, and degenerative disc disease 
of the lumbar spine.  Accordingly, remand is required for 
VCAA compliance.

With regard to the veteran's claim for entitlement to an 
earlier effective date for dysthymia, a May 2005 rating 
decision denied entitlement to entitlement to an effective 
date prior to March 7, 2000.  Also in May 2005, the veteran 
submitted a notice of disagreement with regard to the May 
2005 rating decision.  The filing of a notice of disagreement 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  VA has not yet issued a statement 
of the case as to the issue of entitlement to an effective 
date prior to March 7, 2000 for the grant of service 
connection for dysthymia.  38 C.F.R. § 19.26 (2007).  
Therefore, the Board is obligated to remand this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

With regard to the issues of entitlement to an effective date 
prior to March 7, 2000 for degenerative disc disease of the 
cervical spine and degenerative disc disease of the lumbar 
spine, the Board finds that remand is also required.  In 
April 2004, the veteran filed a claim for entitlement to an 
effective date prior to March 7, 2000 for degenerative disc 
disease of the cervical spine and degenerative disc disease 
of the lumbar spine.  Although the RO issued a rating 
decision in May 2005, the rating decision did not address 
these issues.  In fact, although the RO issued a statement of 
the case addressing the issues of entitlement to an effective 
date prior to March 7, 2000 for degenerative disc disease of 
the cervical spine and degenerative disc disease of the 
lumbar spine, the RO has not yet issued a rating decision as 
to these issues.  

Under ordinary circumstances, where the RO has not 
specifically adjudicated a matter, the issue is properly 
referred to the RO for initial consideration, rather than 
remanded.  However, because the RO has misled the veteran to 
believe that the appropriate procedural requirements have 
been followed to instill the Board with jurisdiction over his 
claims, a remand is appropriate.  Consequently, the Board 
must also remand the issues of entitlement to an effective 
date prior to March 7, 2000 for the grant of service 
connection for degenerative disc disease of the cervical 
spine and degenerative disc disease of the lumbar spine.  The 
RO must issue a rating decision as to these issues and 
provide the veteran with notice of his appellate rights.  The 
RO must also advise the veteran that, in order to initiate an 
appeal of the RO's decision, he must file a timely notice of 
disagreement.



Accordingly, the case is remanded for the following action:

1.  The RO must provide VCAA notice to the 
veteran regarding the issues of 
entitlement to an effective date prior to 
March 7, 2000 for a grant of service 
connection for dysthymia, degenerative 
disc disease of the cervical spine, and 
degenerative disc disease of the lumbar 
spine, to include notice of the 
evidentiary requirements for 
substantiating his claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326; see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO must issue a statement of the 
case and notification of the veteran's 
appellate rights on the issue of 
entitlement to an effective date prior to 
March 7, 2000 for dysthymia.  See 38 
C.F.R. §§ 19.29, 19.30 (2007).  The 
veteran and his representative are 
reminded that to vest jurisdiction over 
this issue with the Board, a timely 
substantive appeal must be filed.  38 
C.F.R. § 20.202 (2007).  If the veteran 
perfects his appeal as to this issue, the 
case must be returned to the Board for 
appellate review.

3.  The RO must issue a rating decision on 
the issues of entitlement to an effective 
date prior to March 7, 2000 for 
degenerative disc disease of the cervical 
spine and degenerative disc disease of the 
lumbar spine.  The RO must also provide 
the veteran with notice of his appellate 
rights and notice that, in order to 
initiate an appeal, a timely notice of 
disagreement must be filed.  If the 
veteran perfects his appeal as to these 
issues, the case must be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




